FILED
                              NOT FOR PUBLICATION                           JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



FRANCOIS POITIER GIVENS,                          No. 08-16843

                Plaintiff - Appellant,            D.C. No. 3:07-cv-03575-MHP

   v.
                                                  MEMORANDUM **
MATTHEW CATE *, Secretary, California
Department of Corrections and
Rehabilitation; et al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                        for the Northern District of California
                       Marilyn H. Patel, District Judge, Presiding

                            Submitted December 15, 2009 ***


Before:         GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

          *
             Matthew Cate is substituted for his predecessor, James Tilton, as
Secretary, pursuant to Fed. R. App. P. 43(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
       Francois Poitier Givens, a former California state prisoner, appeals pro se

from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for

failure to exhaust administrative remedies pursuant to the Prison Litigation Reform

Act, 42 U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to exhaust, Wyatt v.

Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), review for clear error its factual

determinations, id., and review for an abuse of discretion its denial of leave to

amend, Roberts v. Ariz. Bd. of Regents, 661 F.2d 796, 798 (9th Cir. 1981), and its

denial of a motion for reconsideration, Minn. Mut. Life Ins. Co. v. Ensley, 174 F.3d
977, 987 (9th Cir. 1999). We affirm.

       The district court properly dismissed the action because Givens did not

complete the administrative appeals process in accordance with the prison’s

procedural rules. See Woodford v. Ngo, 548 U.S. 81, 90-91 (2006) (explaining that

“proper exhaustion” under § 1997e(a) requires inmates to complete “all steps that

the agency holds out” and to follow administrative procedural rules); see also Cal.

Code Regs. tit. 15, § 3084.5(a).

       The district court did not abuse its discretion in denying Givens’s motion for

leave to file an amended complaint, because further amendment would have been

futile in light of Givens’s failure to exhaust administrative remedies. Cf. Caswell


PDM/Research                               2                                    08-16843
v. Calderon, 363 F.3d 832, 837 (9th Cir. 2004) (affirming district court’s order

denying leave to amend habeas petition where petitioner’s failure to exhaust state

remedies rendered amendment futile).

       The district court did not abuse its discretion in denying Givens’s motion to

reconsider because he did not present newly discovered evidence, indicate a

change in controlling law, or demonstrate that the district court committed clear

error or made a manifestly unjust decision. See School Dist. No. 1J, Multnomah

County, Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993) (setting forth

elements for reconsideration under federal rules); see also N. Dist. of Cal. Civil

Local Rule 7-9 (regarding reconsideration).

       Because we will not consider evidence presented for the first time on appeal,

Givens’s request to lodge a document is denied. See United States v. Elias, 921
F.2d 870, 874 (9th Cir. 1990) (explaining that documents not presented to the

district court are not part of the record on appeal).

       Givens’s remaining contentions are unpersuasive.

       AFFIRMED.




PDM/Research                                3                                   08-16843